Citation Nr: 1616660	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  12-28 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Denver, Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD), status post myocardial infarction, status post angioplasty, and coronary artery bypass with residual scars associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1959 and from September 1963 to September 1975.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2015, the Veteran testified regarding this matter at a video conference hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.  Subsequent to the hearing, in June 2015, this matter was remanded for further development.

A claim for chronic obstructive pulmonary disease as due to Agent Orange exposure has been raised by the record.  See December 2015 VA examination report.  As this matter has not been adjudicated by the agency of original jurisdiction (AOJ), it is not properly before the Board; hence, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  


FINDINGS OF FACT

1.  Throughout the appellate period, the Veteran's CAD is controlled by continuous medication and has resulted in complaints of fatigue and dyspnea, but has not been manifested by a workload of 7 METs or less, an ejection fraction of 50 percent or less, or cardiac hypertrophy or dilatation.

2.  Throughout the appellate period, the Veteran's residual scars have been asymptomatic.


CONCLUSION OF LAW

The criteria are not met for an initial evaluation in excess of 10 percent for CAD, status post myocardial infarction, status post angioplasty, and coronary artery bypass with residual scars associated with herbicide exposure.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 3.102, 3.321, 4.3, 4.104, Diagnostic Code 7005-7017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the assigned rating for the service-connected CAD, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection was granted and an initial rating was assigned in the February 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, post-service VA and private treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Veteran has been afforded VA examinations in September 2010, July 2012 and December 2015 in order to determine the severity of his CAD.  Neither the Veteran nor his representative have alleged that the examinations are inadequate for rating purposes.  Additionally, as there was a question as to the METs assigned on the September 2010 examination, the RO sought an addendum opinion in January 2011.  Collectively, the Board finds that the examinations and opinions are adequate in order to evaluate the Veteran's service-connected CAD as it includes interviews with the Veteran, a review of the record, and a full examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for higher rating and no further examination is necessary.

Additionally, in May 2015, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the May 2015 hearing, the undersigned Veterans Law Judge identified the issue on appeal.  Also, information was solicited regarding the functional impact the Veteran's heart disability had on his daily life and employment, to include a description of the nature and severity of the symptoms associated with such disability.  The Veteran also indicated that his symptoms had increased in severity since his recent July 2012 VA examination; and based on his testimony, as noted, the matter was remanded for further development, to include a contemporaneous VA examination.  Therefore, not only was the issue "explained . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Moreover, as the hearing discussion revealed potential outstanding evidence necessary for the adjudication of such issue, the remand also addressed any outstanding treatment records.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Finally, the Board finds that there was substantial compliance with the Board's prior May 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In the May 2015 remand, the Board directed that the RO obtain any relevant evidence, to include the January 2011 VA medical opinion from Dr. C.; as well as private treatment records from South Denver Cardiology Associates and obtain a contemporaneous VA examination to determine the current nature and severity of the Veteran's service-connected CAD.  Subsequent to such remand, additional evidence, including a December 2015 VA examination report, was associated with the record. 

Accordingly, the Board finds that there has been substantial compliance with the May 2015 Board remand directives with respect to the issue decided herein and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran claims entitlement to an initial rating greater than 10 percent for his CAD, status post myocardial infarction, status post angioplasty, and coronary artery bypass with residual scar associated with herbicide exposure.  For the reasons that follow, the Board finds that entitlement to a rating in excess of 10 percent is not warranted.

The Veteran's CAD has been evaluated under Diagnostic Code (DC) 7005-7017.  See 38 C.F.R. § 4.104.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Both DC 7005 and DC 7017 relate to arteriosclerotic heart disease (coronary artery disease), while DC 7017 provides specifically for rating CAD following coronary bypass surgery.  38 C.F.R. § 4.104.

Under Diagnostic Codes 7005 and 7017, a 10 percent rating is warranted for a workload of greater than 7 METs (metabolic equivalents) but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  A 30 percent rating contemplates a workload of greater than 5 METs but not greater than 7 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating contemplates more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs which results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent to 50 percent.  Finally, a 100 percent rating is warranted for three months following hospital admission for surgery coronary bypass surgery (Diagnostic Code 7017), and also for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Codes 7005, 7017.

One "MET" (metabolic equivalent) is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Private treatment records from St. Luke's Hospital show a history of severe angina which led to the Veteran undergoing a coronary artery bypass graft in November 1986.  It was noted that he had recurrent angina since January 1986.  Private treatment records from St. Luke's Hospital dated March 1987 show he was admitted for percutaneous transluminal coronary angioplasty after having recurrent exertional angina.  Included in the treatment records were two letters from Dr. R., Cardiovascular Consults Inc., regarding the Veteran's balloon angioplasty of the left internal mammary artery/left anterior descending anastomosis on March 20, 1987 without complication.  

Private treatment records from Baylor University Medical Center dated in December 1999 show the Veteran was hospitalized due to chest pain.  He reported generalized malaise and mild angina; he also noted shortness of breath with exertion.  The Veteran underwent a percutaneous intervention of a vein graft to the right coronary artery.  He was prescribed aspirin and Plavix.  

Private treatment records from South Denver Cardiology Associates show the Veteran's coronary artery disease is stable with negative nuclear treadmill in February 2006, and he achieved 11.1 METs on exercise stress test.  A March 2008 treatment record noted that the Veteran had no problems with chest pain or dyspnea on exertion.  Dr. L. noted during that visit that the Veteran exercised regularly and he noted that the most recent exercise stress test demonstrated METs of 11.1.  Imaging studies done in June 2010 show a stress ejection fraction of 66 percent with no evidence of cardiac ischemia and with normal left ventricular systolic function.  

During September 2010 VA contract exam, the Veteran reported he experiences angina, daily dyspnea, and very infrequent dizziness.  He indicated that that he was unable to walk at a brisk pace for more than 200 feet and was very limited to activities around the house.  It was noted that the Veteran currently was taking medication to include Plavix for his heart disease.  Examination of the heart showed a normal heart size shown by percussion.  Heart rhythm, and sounds were normal. Echocardiogram showed an ejection fraction of 60 to 65 percent.  The VA contract examiner stated that the Veteran's estimated METs level was 4.  Physical examination also revealed a vertical sternum linear scar that measured 23 centimeters long by 3 millimeters.  The scar was not painful on examination, there was no skin breakdown, and it was superficial.  Further, the scar was not deep and there was no limitation of motion of function.  There was no inflammation, edema, or keloid formation.  There was no evidence of a graft site scar.  The diagnosis was coronary artery disease, status post myocardial infarction, angioplasty, and coronary artery bypass with residual scar.  Notably, the RO requested that the examiner provide his reasoning as to why the METs was estimated at 4; however the examiner did not provide a reason and just indicated "METs still 4".

The RO sought clarification with regards to the METs.  In January 2011, a VA cardiologist (Dr. C.) indicated that it was an error made by the VA contract examiner in attributing the reduced METS of 4 to the Veteran's coronary artery disease.  He stated that the private treatment records from the Veteran's treating cardiologist, Dr. L., and testing by National Jewish Pulmonary experts clearly shows that the Veteran's reduced METs are secondary to pulmonary hypertension caused by obstructive sleep apnea.  The VA examiner noted that the Veteran does have documented three-vessel coronary artery disease requiring both surgical bypass and multiple angioplasty procedures.  However, up through Dr. L.'s most current note, dated June 30, 2010, the Veteran's heart disease remained asymptomatic with preserved left ventricular function (ejection fraction 60 to 65 percent), no left ventricular hypertrophy, no left ventricular wall motion abnormalities, and no ischemia on nuclear medical stress tests, and they show no change in his ischemic heart disease.  The examiner noted as of March 27, 2008, the Veteran was noted to be having no problems with chest pain or dyspnea on exertion, and that Dr. L. noted, on that date, that the Veteran exercised regularly and that the most recent exercise stress test demonstrated METs of 11.1.

The Veteran was re-examined in July 2012.  During the VA examination, the heart rate and rhythm was regular.  Heart sounds were normal.  There was no jugular-venous distention.  The lungs were clear to auscultation and percussion.  Peripheral pulses were diminished.  There was no peripheral edema.  There was no evidence of hypertrophy or dilatation.  The examiner noted the echocardiogram done in June 2012 showed an ejection fraction of 66 percent.  Wall thickness was normal.  There was abnormal motion (paradoxic septal motion) consistent with coronary artery by-pass graft.  A METs estimate of greater than 7-10 METs was assigned.  The examiner stated: "This form does not permit a reporting of METS greater than 7-10. I believe [the Veteran's] METS are as noted by the cardiologist who previously reviewed the file, in the range of 11.1 based on the serial echocardiograms with report left ventricle ejection fraction greater than 60 percent, no wall motion evidence of myocardial infarction, the stress echo reports showing no evidence of ischemia or infarction."  The examiner noted that the Veteran has limitations due to dyspnea which he indicated was not a symptom due to the heart disease as there is no recent demonstration of ischemia or infarction or of diastolic dysfunction.  The examiner observed that the Veteran has sleep apnea with pulmonary hypertension- which, he indicated that such is consequential of sleep apnea.

During the May 2015 hearing, the Veteran indicated that his service-connected heart disease had increased in severity, and as noted, the matter was remanded in order to afford the Veteran a contemporaneous examination.  

An August 2015 echocardiogram report from South Denver Heart Center shows normal heart rhythm; normal cardiac chamber sizes and biventricular systolic function; left ventricle ejection fraction 60 percent.  The left ventricle was normal in size and there was normal wall thickness.

Treatment records from South Denver Cardiology Associates include a September 2015 outpatient visit.  During the visit, the examiner noted that the Veteran had an event monitor and such did not show any significant arrhythmias.  The Veteran reiterated his complaints of breathlessness with any exertion.  The examiner noted that the Veteran has a long history of hypertension and pulmonary hypertension.  He noted the Veteran uses CPAP for significant obstructive sleep apnea.  The Veteran denied chest discomfort.  Cardiovascular examination revealed a normal non-displaced PMI, carotid pulses were 2+ bilaterally without bruits, the abdominal aorta was not enlarged and bruit was heard, femoral pulses were 2+ bilaterally without bruits, pedal pulses were 2+ bilaterally.  The extremities were normal without edema and/or varicosities.  The heart rate was regular.  The examiner indicated that he believed the Veteran's breathing issues are related to diastolic dysfunction and pulmonary hypertension.  

During the December 2015 VA examination, the Veteran reported that he has not had any invasive cardiac procedures performed.  He indicated that he still experiences significant shortness of breath, to which he attributes to his heart disease.  He denied any chest pain.  In terms of functional status, the Veteran indicated that he gets very winded with any incline or stair climbing.  He stated that by the time he gets to the top of two flights of stairs at his house, he feels winded. He stated he recovers after about "a minute or so" of rest.  He reported that if he is walking slowly and on a level road, then he is fine and can walk at least a few blocks.  He denied orthopnea or paroxysmal nocturnal dyspnea.  He reported that he does not do any work around the house or any yard work due to musculoskeletal problems related to back pain and a plate in his neck.  The Veteran reported that he can attend to his activities of daily living without problems.  He stated that his shortness of breath seemed a bit better in cold weather.  Physical examination was negative for myocardial infarction, congestive heart failure, arrhythmia, pericardial adhesions, and any heart valve condition.  Neither cardiac hypertrophy nor cardiac dilation were shown, and the examiner noted the left ventricular ejection fraction was 60 percent with echocardiogram done in August 2015.  The examiner noted that an exercise stress test was not performed because the Veteran has medical comorbidities that limit his ability to exercise.

On the interview-based METs test, the Veteran denied experiencing symptoms attributable to a cardiac condition with any level of physical activity.  The examiner noted that the Veteran's limitation in METs level is due to multiple medical conditions including the heart condition, and that it was not possible to accurately estimate the percent of METs limitation attributable to each medical condition.  The examiner noted that the Veteran's heart condition did not impact his ability to work.

The examiner opined that it was not possible to ascertain with absolute certainty the level of functional capacity due to the Veteran's cardiac condition as his activity is limited by musculoskeletal disorders and non-cardiac dyspnea.  The examiner noted that although the Veteran has history of coronary artery disease status post CABG, his entire recent cardiac evaluation through his cardiologist has been normal.  He noted that such includes event monitor, nuclear stress test and echocardiogram.  He noted in the absence of testing abnormalities, the dyspnea cannot be attributed to the Veteran's history of coronary artery disease.  Moreover, the examiner noted, the Veteran's private cardiologist opined that the dyspnea could very well be secondary to pulmonary disease and ordered pulmonary function testing, which the Veteran had not yet completed.  The examiner noted that while there was a possibility of diastolic dysfunction, the echocardiogram dated August 7, 2015 specifically documented normal left ventricle wall thickness and function with no evidence of diastolic dysfunction.  

Further, the examiner noted the Veteran did not tolerate a trial of Lasix and became dizzy, which is consistent with hypovolemia and argues against diastolic heart failure.  The examiner notes, however, the Veteran did exhibit elevated right-sided pressures with elevated pulmonary pressures.  The examiner noted, in the absence of left-sided abnormalities, it is reasoned to be a primary pulmonary process and not secondary to a cardiac condition.  The examiner indicated that the Veteran's cardiologist documented a prior CT scan which exhibited some emphysematous changes.  Therefore, the examiner concluded that all the objective data to date would argue that the source of the Veteran's dyspnea is pulmonary and not cardiac. The examiner found in the absence of objective cardiac abnormalities on testing, The Veteran's functional capacity due to his coronary artery disease is expected to be well-preserved and best reflected by the ejection fraction measurements obtained by echocardiogram and nuclear stress test.

The examiner noted the Veteran denied METs limitation due to cardiac condition.  And further stated that although the Veteran endorses dyspnea at METs of greater than 3-5, such was due to dyspnea which is non-cardiac in nature.  The examiner noted the Veteran does not experience any pain similar to his initial presentation with symptomatic coronary artery disease, which would be considered his anginal equivalent.  Moreover, the examiner found, that although the echocardiogram documented mild tricuspid regurgitation, there was no noted heart valve conditions. The examiner further found that mild tricuspid regurgitation in the absence of symptoms of right-sided heart failure is not expected to be clinically significant.

The Veteran was also afforded a VA scar examination.  During the December 2015 examination, the examiner noted the two scars resulting from surgery, one midsternal and another along the medial length of the lower aspect of the left lower extremity, from which the saphenous vein graft was harvested.  The Veteran denied any problems associated with either scar, including pain or skin breakdown.  He reported the scars to be stable.  Examination of the scars was essentially unremarkable.

Based on the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a rating in excess of 10 percent for the CAD at any time during the appellate period.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, 7017.  In this regard, at no point during the appellate period has the Veteran adequately exhibited a workload of 7 METs or less, as would be required for a higher, 30 percent rating.  

The Board acknowledges the conflicting METs measurements of record.  It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data and the medical conclusion the physician reaches.  As is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The Board may not, however reject medical opinions based on its own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The "factually accurate, fully articulated, sound reasoning for the conclusion" contributes probative value to a medical opinion.  Id.  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  In this instance, for reasons discussed below, the Board finds the opinions of the January 2011 and July 2012 VA examiners to be more probative in discussing this claim as relevant to the METs measurement.

The VA contract examiner found in September 2010 that the Veteran's METs was estimated at 4.  The Board notes, however, he did not include an explanation or rationale as to how he arrived at such estimation.  See Nieves-Rodriguez v. Peake, supra; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  The September 2010 opinion is therefore afforded little probative weight.  

By contrast, the January 2011 VA cardiologist (Dr. C.) and July 2012 VA examiner extensively reviewed the Veteran's file and determined that any reduced METs are secondary to the Veteran's pulmonary hypertension caused by obstructive sleep apnea which the examiners found, particularly the July 2012 examiner, is not related to the service-connected heart disease, as the Veteran's heart disease manifests no recent demonstration of ischemia or infarction nor of diastolic dysfunction.  As these opinions were clearly based on examination of the Veteran (specifically July 2012 examiner), and consideration of his documented medical history and assertions, and was supported by stated rationale, the Board accepts these opinions as probative of the METs measurement question.

Furthermore, there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; rather, VA echocardiogram studies performed during the appellate period have shown no evidence of cardiac enlargement.  See, e.g., June 2010 and August 2015 imaging reports from South Denver Cardiology Associates, and South Denver Heart Center; as well as July 2012 VA examination report.  Additionally, his CAD has not been shown to be productive of an ejection fraction of 50 percent or less.  See id. (reflecting an ejection fraction 60 to 66 percent).  Neither does the evidence show any episodes of acute congestive heart failure or chronic congestive heart failure at any point during the time period on appeal.  See 38 C.F.R. § 4.104, DCs 7005, 7017.  Thus, the criteria for a rating higher than 10 percent for CAD under DCs 7005 or 7017 have not been met or approximated at any time during the period on appeal.  See id.  

As the evidence weighs against a finding that the Veteran's CAD has approximated the criteria for a rating greater than 10 percent at any point during the time period on appeal, staged ratings are not warranted.  See Fenderson, 12 Vet. App. at 126.

The Board also observes that the Veteran has residual scars from his heart surgery.  The Board finds however, a separate compensable rating is not warranted for the Veteran's residual scars.  See 38 C.F.R. §§  7801, 7802, 7804.  Indeed the scars have been asymptomatic the entire appeal period.  There is no indication that the scars have been painful, unstable, or any underlying skin breakdown.  See September 2010 and December 2015 VA examination reports.  As such the Board finds that the Veteran is not entitled to a separate compensable rating for his residual scars associated with his service-connected heart disability.

In making its determinations in this case, the Board has carefully considered the Veteran's contentions with respect to the nature of his service-connected disability at issue and notes that his lay testimony is competent to describe certain symptoms associated with his heart disability.  The Veteran's history and his symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings for which the Veteran has been found to be entitled to by the Board.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected for heart disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, his assigned ratings contemplate the presence any claimed dyspnea, fatigue, and/or dizziness.  Moreover, to the extent that the Veteran's heart disability results in functional impairment associated with his daily activities, such is contemplated by the rating criteria's use of METs, which addresses the extent of his ability to perform physical activities. 

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.    However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

For the foregoing reasons, the Board finds that an initial rating in excess of 10 percent for the Veteran's heart disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher initial rating or a separate compensable rating for the residual scar, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 10 percent for CAD, status post myocardial infarction, status post angioplasty, and coronary artery bypass with residual scars associated with herbicide exposure is denied.



____________________________________________
R. REINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


